                  Case 20-10343-LSS               Doc 5762        Filed 07/26/21          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.
                                                                  Ref. D.I. 5758



                                         NOTICE OF WITHDRAWAL

                    PLEASE TAKE NOTICE that the debtors and debtors in possession in the above-

captioned cases hereby withdraw the Declaration of Devang Desai in Support of Debtors' Motion

for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I)

Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support Agreement,

and (II) Granting Related Relief (D.I. 5758, filed 7/26/21).




                              [Remainder of this page intentionally left blank.]




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS   Doc 5762      Filed 07/26/21   Page 2 of 2




Dated: July 26, 2021           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
        Wilmington, Delaware
                               /s/ Paige N. Topper
                               Derek C. Abbott (No. 3376)
                               Andrew R. Remming (No. 5120)
                               Paige N. Topper (No. 6470)
                               Michelle M. Fu (No. 6661)
                               1201 North Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Email: dabbott@morrisnichols.com
                                       aremming@morrisnichols.com
                                       ptopper@morrisnichols.com
                                       mfu@morrisnichols.com

                               – and –

                               WHITE & CASE LLP
                               Jessica C. Lauria (admitted pro hac vice)
                               1221 Avenue of the Americas
                               New York, New York 10020
                               Telephone: (212) 819-8200
                               Email: jessica.lauria@whitecase.com

                               – and –

                               WHITE & CASE LLP
                               Michael C. Andolina (admitted pro hac vice)
                               Matthew E. Linder (admitted pro hac vice)
                               Laura E. Baccash (admitted pro hac vice)
                               Blair M. Warner (admitted pro hac vice)
                               111 South Wacker Drive
                               Chicago, Illinois 60606
                               Telephone: (312) 881-5400
                               Email: mandolina@whitecase.com
                                      mlinder@whitecase.com
                                      laura.baccash@whitecase.com
                                      blair.warner@whitecase.com

                               ATTORNEYS FOR THE DEBTORS AND
                               DEBTORS IN POSSESSION




                                         2
